Title: To John Adams from Elkanah Watson Jr., 5 May 1780
From: Watson, Elkanah Jr.
To: Adams, John


     
      Sir
      Nantes. 5th. May. 1780
     
     Yesterday I was honour’d with an answer to my Epistle; for which permit me Sir with gratitude to acknowledge your goodness, I flatter my self it will be attended with perticular advantages in my present, and perhaps future persuits in Europe: I cannot However, but regret the leaving my letters for you behind; as that loss renders the propriety of your assertaining my character Impracticable. It affoards me no little pleasure Sir that you are so well acquainted with my fathers circumstances, because you are sensible, money, and address are great objects of recommending one to mankind in this Old corrupted Continent: without letters, and without being known to be Intituled to the former claim, I have fortunately However, been politely recieved into Several of the best familys. I have spent the winter 21 miles from this; where by close application I have attain’d a considerable profficiency in their language, and other connissance; which my mercantile persuits prevented me from acquiring before. I shall conduct your friend Mr. Allin for the same place tomorrow, where he proposess to remain the summer.
     I am Extreamly oblig’d to you Sir also in pointing out to me maxims founded upon the dictates of reason and nature; which I wish invariably to persue: Impartial reason will Ever prefer the honest simplicity, of manners to vain Empty ceremony: I am persuaded the Easy address of a frenchman added to the honest candour of an American, is necessary to form a system of manners perfect which I hope will be gradually Introduce’d in America, but not their little follies.
     It affords me a sensible consolation that you have condesended to favour me with your advise; I am conscious of my inability and inexperience; I am launch’d upon the theatre of life at an Early age, independent of controul: all my conduct of consequence must be govern’d by the natural Impetuosity, and inexperience of youth without a patron to councel, or a reason to vanquish these Impulsess: I am happy in being fav’d with the resourse of your councel, as my Ideas are Elevated beyond Idolizing l’arshentl’argent tho’ taught in the proffession; and as I wish in prefference as far as my circumstances will permit, to travel and to gain Knowledge of the world and mankind (as far as my circumstances will permit,) the advise of one so well acquainted with both as yourself, will most certainly be the standard of my persuits, If you’l continue your Kindness, and give it without reserve, notwithstanding I have not the honour to be personally acquainted with your Excellency.
     The day before I left Plymo. Mrs. Warren in the most pathetic manner Injoyn’d me, If I heard or saw any thing of her wandering, miserable son; in this Eastern world, to write her and to relieve his distresess: I have not, nor cannot write to do justice to incontestible facts without adding to her pain; from the most promising of youths, he is now degenerated into the most beastly of sots: his ridiculous Excesses has impair’d and shatter’d, his wreck’d constitution to such a degree, that he has of late been very dangerously Ill at l’Orient, but malheuresment for himself and family he is yet permitted to possess a worthless Existance.
     Having attain’d a very considerable Knowledge of the commerce of this country, and as my present object is commerce; perhaps you may find it not incompatiable to throw into my hands some affairs of business which may not only be beneficial; but will tend to the more Effectuall Establishment of my reputation.
     I reciev’d a letter from America yesterday, via Holland which gives me Information that the Mercury Packett Captn. Sampson arriv’d at Plymo. the 17th. February on a passage of 3 months and 2 days—no news—fortunately for me, for the 1st. commencement I ship’d 20,000 L. aboard of that Packett.
     If their is no Impropriety (as the main object of my success in commerce depends upon grappling the close of the war) it would be perticularly advantageous to me to be Inform’d when their is a solid prospect of Peace, but If their is, I beg you’l Excuse this freedom.
     I have the Honour to be most respectfully Your Excellencys Very Hl. St.
     
      Elkh. Watson Jr.
     
    